Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/15/2022. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/21/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Response to Amendment
The Amendment filed 06/15/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 101 rejections previously set forth in the Non-Final Office Action mailed 03/15/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-15, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et. al. (U.S. Publication No. 2019/0098448) in view of Liang et. al. (U.S. Patent No. 10349208 B1).
Regarding claim 1
Jain discloses “A method comprising: establishing, by one or more processors, a plurality of geofences each associated with a respective point of interest;” (See Jain Figs. 4A-4C & [0008] “FIGS. 4A-4C depict an internal map of the server system for the purpose of calculating time to reach values for various geo-fences, in accordance with some example embodiments.”).
Jain discloses “determining, by the one or more processors, a current location of a first user and a current time;” (See Jain [0031] disclosing determining a current mode of transportation based upon received location data, as well as time & date information.).
Jain discloses “retrieving, by the one or more processors, the point of interest associated with the predicted given geofence;” (See Jain [0074] “In some example embodiments, the notification area is established at a certain distance from the target geo-fence (e.g., one mile away from the geo-fence boundary). In other embodiments, the notification area is based on a determined time to reach. Thus, the time to reach module 124 generates a notification whenever the client system (e.g., system 102 in FIG. 1) has a time to reach value for a respective geo-fence that is equal to or less than a predetermined time value.”).
Jain discloses “and automatically generating, by the one or more processors, a notification relating to the retrieved point of interest for presentation to the first user before the first user traverses the given geofence associated with the retrieved point of interest.” (See Jain [0074] disclosing generating a notification area around a target geofence, the notification area outside of the geofence and therefore generating a notification prior to traversing it.). 
Jain discloses all of the elements of claim 1 except “applying, by the one or more processors, a trained machine learning model to the current location and the current time to predict a given geofence of the plurality of geofences that will be traversed by the first user at a future time, the machine learning model being trained to establish a relationship between travel times and paths of at least the first user and a set of geofences of the plurality of geofences that is traversed by the paths during the travel times;”, “the trained machine learning model being trained by performing training operations comprising: accessing a set of training data comprising a given navigation path of a given user, a travel time of the given navigation path and one or more geofences associated with the given navigation path at the travel times;”, “applying a neural network to the set of training data to extract one or more features from the set of training data;”, “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;”, “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;”, & “and updating parameters of the neural network based on the difference;” In particular, Jain does not disclose a trained machine learning model, but does disclose considering travel history for path prediction, and determining candidate geofences for the predicted path. (See Jain [0041] disclosing path prediction on the basis of user history, [0075] disclosing path prediction on the basis of a predicted mode of travel, & [0098]- [0099] disclosing path prediction and calculating a time to reach on the basis of a predicted path.).
Liang discloses “applying, by the one or more processors, a trained machine learning model to the current location and the current time to predict a given geofence of the plurality of geofences that will be traversed by the first user at a future time, the machine learning model being trained to establish a relationship between travel times and paths of at least the first user and a set of geofences of the plurality of geofences that is traversed by the paths during the travel times;” (See Liang Fig. 11, Chars. 1170 & 1180, Abstract disclosing an off-line and on-line prediction models, which train a prediction model offline on the basis of location history and use the model online in real time to predict geofences a traveler will encounter. & Col. 3, L. 8-13 “As shown in FIG. 1, certain embodiments of the present disclosure provide a location prediction system 100 coupled to a packet-based network for predicting the probabilities of one or more mobile devices communicating with the packet-based network to be at certain locations within certain time frames.”).
Liang discloses “the trained machine learning model being trained by performing training operations comprising: accessing a set of training data comprising a given navigation path of a given user, a travel time of the given navigation path and one or more geofences associated with the given navigation path at the travel times;” (See Liang Fig. 11, Chars. 1110-1140, disclosing training of an off-line prediction model with a feature space from mobile device data with time stamps. The feature spaces including geo-block information, see Col. 3, L. 38-41 The geo data extraction includes route data, see Col. 23, L. 3-9).
Liang discloses “applying a neural network to the set of training data to extract one or more features from the set of training data;” (See Liang Col. 16-17 L. 64-67 & 1-7 disclosing training of both the off-line and on-line prediction models. The on-line prediction model may be trained via a neural network.).
Liang discloses “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;” (See Liang Col. 9 L. 53-64 disclosing estimating a location of a mobile device in via a location module, and a geo-fencing module queries the data to determine one or more geo-places included in the database. The location module, is a part of system 100, which includes the on-line prediction model, which may be a neural network.).
Liang discloses “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;” (See Liang Col. 5, L. 11-30 disclosing processing of raw data, by system 100, to generate off-line and on-line location prediction models. The on-line real-time location prediction of a mobile device is trained off-line using a combination of the real-time data from the mobile device and off-line prediction results. That is, the training refines the estimated location prediction results on the basis of the actual location of the mobile device, the feature spaces providing the location data including geo-block information, see Col. 3, L. 38-41. If a difference ).
Liang discloses “and updating parameters of the neural network based on the difference;” (See Liang Col. 5, L. 11-30 disclosing processing of raw data, by system 100, to generate off-line and on-line location prediction models. The on-line real-time location prediction of a mobile device is trained off-line using a combination of the real-time data from the mobile device and off-line prediction results. That is, the training refines the estimated location prediction results on the basis of the actual location of the mobile device, the feature spaces providing the data including geo-block information, see Col. 3, L. 38-41).
Jain and Liang are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Liang and provide a neural network for path prediction refinement of a machine learning model, providing location-based predicting path of a user and the geofences they may encounter to accurately predict a point of interest. Doing so provides a model known in the art for location-based ad content, advantageously provided to facilitate & improve group-based recommendations and ad engagement on a messaging client application by improving relevancy through path prediction with a neural network and a trained machine learning model. 
Regarding claim 2
Jain discloses “The method of claim 1, wherein establishing the plurality of geofences comprises receiving user input that draws a given geofence of the plurality of geofences on a map around the point of interest associated with the given geofence.” (See Jain [0040] disclosing generating geofence data on the basis of user input. [0043] “The user interface 204 includes a display device 206 and optionally includes an input means such as a keyboard, mouse, a touch sensitive display, or other input buttons 208.”, & [0118] “In some example embodiments, the user preferences are explicitly set by the user (e.g., the user indicates that all notifications should be given with at least 120 seconds left to reach the geo-fence).”).
Regarding claim 4
Jain discloses “The method of claim 1, further comprising tracking locations of the first user over time using a messaging application to generate the travel times and paths of the at least the first user.” (See Jain [0051] “a location tracking application 226 for determining the current location of the client system 102 using a GPS system or other appropriate device or system;” i.e. because a GPS sends messages it is a messaging system).
Regarding claim 5
Jain discloses “The method of claim 1, wherein determining the current location and current time comprises identifying, without receiving navigation directions from the first user, a path for the first user that traverses the given geofence based on a historical set of paths traversed by the first user from the current location at a time corresponding to the current time.” (See Jain [0064] “a route prediction module 328 for determining a predicted route for a user based on current position, current speed, user history for a given user, and compiled user history for all the users of the server system (e.g., system 120 in FIG. 1);”).
Regarding claim 6
Jain discloses “The method of claim 5, further comprising: determining, from the historical set of paths, an approximate time the first user leaves a home to begin a journey along the path;” (See Jain [0031] “An estimated time to reach is calculated by the time to reach module 124 by first determining the mode of travel for the user associated with the respective client system (e.g., system 102 in FIG. 1). The mode of travel can be determined based on user profile information stored about the user (e.g., user preferred mode of travel), speed and location data received from the respective client system (e.g., system 102 in FIG. 1) (e.g., how fast the user is travelling and the path they are taking), time and date information, and other factors.”,  [0064] “a route prediction module 328 for determining a predicted route for a user based on current position, current speed, user history for a given user, and compiled user history for all the users of the server system (e.g., system 120 in FIG. 1);”, & [0071] “user history data 344 including data about past travel history of one or more users including locations traveled to, mode of travel, path chosen, speed of travel, geo-fences encountered and any other information about a user's past history with the server system 120;”).
Jain discloses “determining that the current time is less than a threshold amount of time of the approximate time;” (See Jain [0074] “The time to reach module 124 module also calculates a notification area 414 around the boundaries of the target geo-fence 416. The notification area 414 is an area that surrounds a geo-fence and when the client system (e.g., system 102 in FIG. 1) crosses into the notification area, the client system (e.g., system 102 in FIG. 1) generates a notification for the user (e.g., notifying the user about a store or other location associated with the target geo-fence). In some example embodiments, the notification area is established at a certain distance from the target geo-fence (e.g., one mile away from the geo-fence boundary). In other embodiments, the notification area is based on a determined time to reach.”).
Jain discloses “determining that the current time is less than a threshold amount of time of the approximate time;” (See Jain [0074] “and in response to determining that the current time is less than the threshold amount of time of the approximate time, providing the generated notification to the first user prior to the current time reaching the approximate time when the first user will start traversing the path.”).
Regarding claim 8
Jain discloses “The method of claim 1, further comprising: determining a threshold amount of time for generating the notification;” (See Jain [0038] “The geo-fence data module 126 determines, for a given client device, a predetermined number of geo-fences with the shortest time to reach values. For example, if a given device can store data for ten geo-fences, the geo-fence data module 126 selects the ten geo-fences with the smallest time to reach values.”).
Jain discloses “estimating an amount of time to reach the given geofence from the current location;” (See Jain [0075] “In some example embodiments, the time to reach module 124 then generates a predicted travel path 416 from the current location associated with the client system (e.g., system 102 in FIG. 1).”).
Jain discloses “and generating the notification in response to determining that the estimated amount of time is less than the threshold amount of time.” (See Jain [0074] “Thus, the time to reach module 124 generates a notification whenever the client system (e.g., system 102 in FIG. 1) has a time to reach value for a respective geo-fence that is equal to or less than a predetermined time value.”).
Regarding claim 9
Jain discloses “The method of claim 8, wherein the threshold amount of time is adjusted based on a total duration of a path from a starting location to an ending location that traverses the given geofence.” (See Jain [0134] “The server system (e.g., system 120 in FIG. 1) generates (822) a total travel distance based on the determined travel route.”, & [0135] “The server system (e.g., system 120 in FIG. 1) estimates (824) the travel time based on the total travel distance and the determined mode of travel”).
Regarding claim 10
Jain discloses “The method of claim 9, further comprising: computing a first value for the threshold amount of time in response to determining that the total duration of the path is a first amount;” (Per [0035] “In some embodiments, the threshold amount of time to reach the point of interest for triggering the notification is dynamically adjusted based on a total duration of the path traversed by the user. For example, if the path from the user's home to work normally takes the user a total duration of 30 minutes to complete, the threshold amount for triggering a notification for a point of interest along the path is computed to be 5 minutes. Alternatively, if the path from the user's home to work normally takes the user a total duration of 1 hour to complete, the threshold amount for triggering a notification for a point of interest along the path is computed to be 25 minutes.”); (See Jain [0130] “In some example embodiments, the server system (e.g., system 120 in FIG. 1) analyzes (812) the received movement information to determine a speed of travel and a travel path. In accordance with the determined speed of travel and the travel path, the server system (e.g., system 120 in FIG. 1) determines (814) a mode of travel currently used by the respective user.”, & [0135] “The server system (e.g., system 120 in FIG. 1) estimates (824) the travel time based on the total travel distance and the determined mode of travel. For example, the server system (e.g., system 120 in FIG. 1) users the determined mode of travel to estimate a travel speed and then divides the total travel distance by the estimated travel speed to arrive at a travel time (e.g., a time to reach).” Jain discloses determining a time threshold for sending a notification [0034] “Once the time to reach module 124 determines the time to reach for one or more geo-fences, it determines whether any of the calculated time to reach values are at or below a predetermined time. For example, the time to reach module 124 determines whether any of the calculated time to reach values are less than or equal to two minutes. In this way, the time to reach module 124 can send a notification to the user when the client system 102 gets within a certain time to reach of a particular geo-fence.” that corresponds to the trip duration (time to reach)).
Jain discloses “and computing a second value for the threshold amount of time in response to determining that the total duration of the path is a second amount, wherein the first value and the first amount are greater than the second value and the second amount.” (See Jain [0130] “In some example embodiments, the server system (e.g., system 120 in FIG. 1) analyzes (812) the received movement information to determine a speed of travel and a travel path. In accordance with the determined speed of travel and the travel path, the server system (e.g., system 120 in FIG. 1) determines (814) a mode of travel currently used by the respective user.”, & [0135] “The server system (e.g., system 120 in FIG. 1) estimates (824) the travel time based on the total travel distance and the determined mode of travel. For example, the server system (e.g., system 120 in FIG. 1) users the determined mode of travel to estimate a travel speed and then divides the total travel distance by the estimated travel speed to arrive at a travel time (e.g., a time to reach).” Jain discloses determining a time threshold for sending a notification [0034] “Once the time to reach module 124 determines the time to reach for one or more geo-fences, it determines whether any of the calculated time to reach values are at or below a predetermined time. For example, the time to reach module 124 determines whether any of the calculated time to reach values are less than or equal to two minutes. In this way, the time to reach module 124 can send a notification to the user when the client system 102 gets within a certain time to reach of a particular geo-fence.” that corresponds to the trip duration (time to reach)).
Regarding claim 11
Jain discloses “The method of claim 8, wherein the threshold amount of time is adjusted based on a predicted speed of travel along a path from a starting location to an ending location that traverses the given geofence.” (See Jain [0130] “In some example embodiments, the server system (e.g., system 120 in FIG. 1) analyzes (812) the received movement information to determine a speed of travel and a travel path. In accordance with the determined speed of travel and the travel path, the server system (e.g., system 120 in FIG. 1) determines (814) a mode of travel currently used by the respective user.”, & [0135] “The server system (e.g., system 120 in FIG. 1) estimates (824) the travel time based on the total travel distance and the determined mode of travel.”).
Regarding claim 12
Jain discloses “The method of claim 11, further comprising: computing a first value for the threshold amount of time in response to determining that the predicted speed of travel is a first amount;”(See Jain [0130] “In some example embodiments, the server system (e.g., system 120 in FIG. 1) analyzes (812) the received movement information to determine a speed of travel and a travel path. In accordance with the determined speed of travel and the travel path, the server system (e.g., system 120 in FIG. 1) determines (814) a mode of travel currently used by the respective user.”, & [0135] “The server system (e.g., system 120 in FIG. 1) estimates (824) the travel time based on the total travel distance and the determined mode of travel. For example, the server system (e.g., system 120 in FIG. 1) users the determined mode of travel to estimate a travel speed and then divides the total travel distance by the estimated travel speed to arrive at a travel time (e.g., a time to reach).” Jain discloses determining a time threshold for sending a notification [0034] “Once the time to reach module 124 determines the time to reach for one or more geo-fences, it determines whether any of the calculated time to reach values are at or below a predetermined time. For example, the time to reach module 124 determines whether any of the calculated time to reach values are less than or equal to two minutes. In this way, the time to reach module 124 can send a notification to the user when the client system 102 gets within a certain time to reach of a particular geo-fence.” that corresponds to the trip speed (time to reach)).
Jain discloses “and computing a second value for the threshold amount of time in response to determining that the total duration of the path is a second amount, wherein the first value and the first amount are greater than the second value and the second amount.” (See Jain [0130] “In some example embodiments, the server system (e.g., system 120 in FIG. 1) analyzes (812) the received movement information to determine a speed of travel and a travel path. In accordance with the determined speed of travel and the travel path, the server system (e.g., system 120 in FIG. 1) determines (814) a mode of travel currently used by the respective user.”, & [0135] “The server system (e.g., system 120 in FIG. 1) estimates (824) the travel time based on the total travel distance and the determined mode of travel. For example, the server system (e.g., system 120 in FIG. 1) users the determined mode of travel to estimate a travel speed and then divides the total travel distance by the estimated travel speed to arrive at a travel time (e.g., a time to reach).” Jain discloses determining a time threshold for sending a notification [0034] “Once the time to reach module 124 determines the time to reach for one or more geo-fences, it determines whether any of the calculated time to reach values are at or below a predetermined time. For example, the time to reach module 124 determines whether any of the calculated time to reach values are less than or equal to two minutes. In this way, the time to reach module 124 can send a notification to the user when the client system 102 gets within a certain time to reach of a particular geo-fence.” that corresponds to the trip speed (time to reach)).
Regarding claim 13
Jain discloses “The method of claim 1, further comprising: associating a first point of interest with the given geofence and a first mode of transportation;” (See Jain [0075] “The time to reach module 124 generates the predicted travel path 416 based on a determined mode of travel and the possible paths for the determined mode of travel.” & [0131] “The server system (e.g., system 120 in FIG. 1) then determines (816) a travel route from the first location to the location associated with the respective geo-fence based on the determined mode of travel for the user associated with the client system (e.g., system 102 in FIG. 1).”).
Jain discloses “associating a second point of interest with the given geofence and a second mode of transportation;” (See Jain [0075] “The time to reach module 124 generates the predicted travel path 416 based on a determined mode of travel and the possible paths for the determined mode of travel.” & [0131] “The server system (e.g., system 120 in FIG. 1) then determines (816) a travel route from the first location to the location associated with the respective geo-fence based on the determined mode of travel for the user associated with the client system (e.g., system 102 in FIG. 1).”).
Jain discloses “determining a current mode of transportation of the first user;” (See Jain [0031] “The mode of travel can be determined based on user profile information stored about the user (e.g., user preferred mode of travel), speed and location data received from the respective client system (e.g., system 102 in FIG. 1) (e.g., how fast the user is travelling and the path they are taking), time and date information, and other factors.” & [0065] “a transportation mode module 330 for determining the mode of transportation currently being used by a user of a client system (e.g., system 102 in FIG. 1) based on the user's location, speed, and profile data 342;”).
Jain discloses “and selecting, as the retrieved point of interest, either the first point of interest or the second point of interest based on the current mode of transportation of the first user.” (See Jain [0075] “The time to reach module 124 generates the predicted travel path 416 based on a determined mode of travel and the possible paths for the determined mode of travel. For example, a user on a bike has different possible travel paths than a user riding a train. Thus, the predicted travel path can be longer than a straight line between the client system (e.g., system 102 in FIG. 1) and the respective geo-fence boundary (e.g., when a straight line path traverses an obstacle that the user cannot, in real life, traverse, such as a building or a mountain when travelling by car).” & [0078] “The geo-fence data module 126 determines the mode of travel for the user position 410. In this case the geo-fence data module 126 determines that the user is travelling by car (based on the user's position and speed). The geo-fence data module 126 then selects a plurality of potential geo-fences (416, 418, 424, 426, 428, and 440) and predicts a travel path to at least some of them.”).
Regarding claim 14
Jain discloses “The method of claim 13, wherein the first mode of transportation excludes motorized vehicles, and wherein the second mode of transportation includes a motorized vehicle.” (See Jain [0031] “For example, if the server system (e.g., system 120 in FIG. 1) determines that the user is travelling at a speed of 1-3 miles per hour through a public park without roads on a Saturday afternoon, the server system (e.g., system 120 in FIG. 1) may determine that the user is walking. In another example, if the user is travelling at 75 miles per hour down a major highway, the server system (e.g., system 120 in FIG. 1) determines that the user is traveling by car.” & [0075] “The time to reach module 124 generates the predicted travel path 416 based on a determined mode of travel and the possible paths for the determined mode of travel. For example, a user on a bike has different possible travel paths than a user riding a train. Thus, the predicted travel path can be longer than a straight line between the client system (e.g., system 102 in FIG. 1) and the respective geo-fence boundary (e.g., when a straight line path traverses an obstacle that the user cannot, in real life, traverse, such as a building or a mountain when travelling by car).”).
Regarding claim 15
Jain discloses “The method of claim 1, further comprising: identifying a list of geofences in the plurality of geofences that are traversed by a train mode of transportation while the train is moving;” (See Jain [0110] disclosing determining a mode of transportation, including on the basis of speed, therefore detecting moving. & [0111] “Thus if the only way to cross a river is a train bridge, the client system (e.g., system 102 in FIG. 1) either finds a longer route or lists the geo-fence as effectively unreachable. In some example embodiments, the client system (e.g., system 102 in FIG. 1) can take public transportation routes into account when plotting the travel route of a user. This is especially true if the user profile indicates a history of using public transport. Conversely, if the user is determined to be on a train, the client system (e.g., system 102 in FIG. 1) only considers geo-fences that are near the train tracks.” A speed of travel mode determination would determine that the current method of travel is a train and determines candidate geofences that are only near the train, while the train is moving.).
Jain discloses “determining that a current mode of transportation of the first user includes the train;” (See Jain [0110] “This determining is based on one or more factors including, but not limited to, the position of the client system (e.g., system 102 in FIG. 1) (e.g., a user located on a highway is likely in a car and a user located in a park is likely on foot), the speed of travel (e.g., certain speeds are associated with certain modes of travel), stored user preferences, and past user modes of travel.” & [0111] “Conversely, if the user is determined to be on a train, the client system (e.g., system 102 in FIG. 1) only considers geo-fences that are near the train tracks.”).
Jain discloses “determining that the second geofence is included in the list of geofences that are traversed by the train mode of transportation;” (See Jain [0111] “Conversely, if the user is determined to be on a train, the client system (e.g., system 102 in FIG. 1) only considers geo-fences that are near the train tracks.”).
Jain discloses “and in response to determining that the current mode of transportation of the first user includes the train and that the second geofence is included in the list of geofences that are traversed by the train mode of transportation, preventing notifying the first user about the second point of interest.” (Per [0036] “Namely, the travel notification system 124 may prevent notifying users about points of interest that are located along paths traversed by the users while the users are on a moving train.”); (See Jain [0041] “The geo-fence data module 126 determines that the user is unlikely to turn around and visit geo-fences that are behind the user or are only accessible from exits the user has already passed and thus can ignore or discount these geo-fences. The geo-fence data module 126 can then identify geo-fences on or near the highway in front of the user and prioritize them for selection. In some example embodiments, the geo-fence data module 126 can also determine how likely the user is to take particular exit (based either on the past history of the user or on overall data derived from all users of the server system (e.g., system 120 in FIG. 1)). Then geo-fences that are associated with particular exits can be weighted based on the calculated likelihood. In all these cases the server system (e.g., system 120 in FIG. 1) can request new geo-fence data if and when the user's actual travel path diverges from the predicted travel path.” & [0111] “Conversely, if the user is determined to be on a train, the client system (e.g., system 102 in FIG. 1) only considers geo-fences that are near the train tracks.”).
Jain modified discloses all of the elements of claim 1 and further discloses all of the elements of claim 15 except “applying the trained machine learning model to the current location and the current time to predict a second geofence of the plurality of geofences that will be traversed by the first user at a second future time, the second geofence being associated with a second point of interest;” (See Jain [0098]- [0099] “The server system (e.g., system 120 in FIG. 1) then calculates a predicted (608) travel path for each geo-fence in the plurality of identified geo-fences from the location associated with the client system (e.g., system 102 in FIG. 1). A predicted travel path is the path that the server system (e.g., system 120 in FIG. 1) expects the client system (e.g., system 102 in FIG. 1) to travel to reach the geo-fence (e.g., the nearest boundary of the geo-fence). The server system (e.g., system 120 in FIG. 1) then estimates (610) the time to reach each geo-fence (e.g., the nearest boundary of a geo-fence) in the plurality of geo-fences based on the predicted travel route and the current mode of travel. Thus the server system (e.g., system 120 in FIG. 1) calculates a time to reach value for each geo-fence in the plurality of geo-fences.”).
Liang discloses “applying the trained machine learning model to the current location and the current time to predict a second geofence of the plurality of geofences that will be traversed by the first user at a second future time, the second geofence being associated with a second point of interest;” (See Liang Fig. 11, Chars. 1170 & 1180, Abstract “The system comprises a request processor configured to detect location events associated with mobile devices communicating with the packet-based network, each location event corresponding to a time stamp and identifying a geo-place in a geo database. The system further comprises an off-line prediction subsystem configured to train a plurality of off-line prediction models and an on-line prediction model using various historical location events. The off-line prediction subsystem is further configured to generate off-line prediction results corresponding to the off-line prediction models. The system further comprises an on-line prediction subsystem configured to construct a feature vector using the off-line prediction results and recently detected location events in response to a request received in real-time, and to generate on-line prediction results by applying the on-line prediction model to the feature vector.”, & Col. 3, L. 27-41 “In certain embodiments, the offline prediction subsystem 110 is configured to construct first and second feature spaces using location events in first and second time periods (e.g., TTP and PTP, as shown in FIGS. 12A and 12B), respectively, and to extract a first plurality of sets of labels related to a location group of one or more prediction locations from geo-fence-based location events in a first plurality of time frames (e.g., TTF1, TTF2, TTF3, . . . ), respectively. The second time period (e.g., PTP) has a start time after a start time of the first time period (e.g., TTP), and the first plurality of time frames have different durations and are each after the first time period. Each of the first and second feature spaces includes features related to at least some of the plurality of geo-blocks and features related to the names or brands of at least some of the plurality of points of interest.”)
Jain and Liang are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Liang and provide a trained machine learning model to a location-based application for predicting path of a user and the geofences they may encounter to a predicted point of interest. Doing so provides a model known in the art for location-based ad content, advantageously provided to facilitate & improve group-based recommendations and ad engagement on a messaging client application by improving relevancy through path prediction with a trained machine learning model.
Regarding claim 19
Jain discloses “A system comprising: a processor coupled to a memory that stores instructions that, when executed by the processor, cause the processor to perform operations comprising: establishing a plurality of geofences each associated with a respective point of interest;” (See Jain Figs. 4A-4C & [0008] “FIGS. 4A-4C depict an internal map of the server system for the purpose of calculating time to reach values for various geo-fences, in accordance with some example embodiments.”).
Jain discloses “determining a current location of a first user and a current time;” (See Jain [0031] disclosing determining a current mode of transportation based upon received location data, as well as time & date information.).
Jain discloses “retrieving the point of interest associated with the predicted given geofence;” (See Jain [0074] “In some example embodiments, the notification area is established at a certain distance from the target geo-fence (e.g., one mile away from the geo-fence boundary). In other embodiments, the notification area is based on a determined time to reach. Thus, the time to reach module 124 generates a notification whenever the client system (e.g., system 102 in FIG. 1) has a time to reach value for a respective geo-fence that is equal to or less than a predetermined time value.”).
Jain discloses “and automatically generating a notification relating to the retrieved point of interest for presentation to the first user before the first user traverses the given geofence associated with the retrieved point of interest.” (See Jain [0074] disclosing generating a notification area around a target geofence, the notification area outside of the geofence and therefore generating a notification prior to traversing it.).
Jain discloses all of the elements of claim 19 except “applying a trained machine learning model to the current location and the current time to predict a given geofence of the plurality of geofences that will be traversed by the first user at a future time, the machine learning model being trained to establish a relationship between travel times and paths of at least the first user and a set of geofences of the plurality of geofences that is traversed by the paths during the travel times;”, “the trained machine learning model being trained by performing training operations comprising: accessing a set of training data comprising a given navigation path of a given user, a travel time of the given navigation path and one or more geofences associated with the given navigation path at the travel times;”, “applying a neural network to the set of training data to extract one or more features from the set of training data;”, “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;”, “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;”, & “and updating parameters of the neural network based on the difference;” In particular, Jain does not disclose a trained machine learning model, but does disclose considering travel history for path prediction, and determining candidate geofences for the predicted path. (See Jain [0041] disclosing path prediction on the basis of user history, [0075] disclosing path prediction on the basis of a predicted mode of travel, & [0098]- [0099] disclosing path prediction and calculating a time to reach on the basis of a predicted path.).
Liang discloses “applying a trained machine learning model to the current location and the current time to predict a given geofence of the plurality of geofences that will be traversed by the first user at a future time, the machine learning model being trained to establish a relationship between travel times and paths of at least the first user and a set of geofences of the plurality of geofences that is traversed by the paths during the travel times;” (See Liang Fig. 11, Chars. 1170 & 1180, Abstract disclosing an off-line and on-line prediction models, which train a prediction model offline on the basis of location history and use the model online in real time to predict geofences a traveler will encounter. & Col. 3, L. 8-13 “As shown in FIG. 1, certain embodiments of the present disclosure provide a location prediction system 100 coupled to a packet-based network for predicting the probabilities of one or more mobile devices communicating with the packet-based network to be at certain locations within certain time frames.”).
Liang discloses “applying a neural network to the set of training data to extract one or more features from the set of training data;” (See Liang Col. 16-17 L. 64-67 & 1-7 disclosing training of both the off-line and on-line prediction models. The on-line prediction model may be trained via a neural network.).
Liang discloses “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;” (See Liang Col. 9 L. 53-64 disclosing estimating a location of a mobile device in via a location module, and a geo-fencing module queries the data to determine one or more geo-places included in the database. The location module, is a part of system 100, which includes the on-line prediction model, which may be a neural network.).
Liang discloses “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;” (See Liang Col. 5, L. 11-30 disclosing processing of raw data, by system 100, to generate off-line and on-line location prediction models. The on-line real-time location prediction of a mobile device is trained off-line using a combination of the real-time data from the mobile device and off-line prediction results. That is, the training refines the estimated location prediction results on the basis of the actual location of the mobile device, the feature spaces providing the location data including geo-block information, see Col. 3, L. 38-41. If a difference ).
Liang discloses “and updating parameters of the neural network based on the difference;” (See Liang Col. 5, L. 11-30 disclosing processing of raw data, by system 100, to generate off-line and on-line location prediction models. The on-line real-time location prediction of a mobile device is trained off-line using a combination of the real-time data from the mobile device and off-line prediction results. That is, the training refines the estimated location prediction results on the basis of the actual location of the mobile device, the feature spaces providing the data including geo-block information, see Col. 3, L. 38-41).
Jain and Liang are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Liang and provide a neural network for path prediction refinement of a machine learning model, providing location-based predicting path of a user and the geofences they may encounter to accurately predict a point of interest. Doing so provides a model known in the art for location-based ad content, advantageously provided to facilitate & improve group-based recommendations and ad engagement on a messaging client application by improving relevancy through path prediction with a neural network and a trained machine learning model.
Regarding claim 20
Jain discloses “A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: establishing a plurality of geofences each associated with a respective point of interest;” (See Jain Figs. 4A-4C & [0008] “FIGS. 4A-4C depict an internal map of the server system for the purpose of calculating time to reach values for various geo-fences, in accordance with some example embodiments.”).
Jain discloses “determining a current location of a first user and a current time;” (See Jain [0031] disclosing determining a current mode of transportation based upon received location data, as well as time & date information.).
Jain discloses “retrieving the point of interest associated with the predicted given geofence;” (See Jain [0074] disclosing generating a notification area around a target geofence.).
Jain discloses “and automatically generating a notification relating to the retrieved point of interest for presentation to the first user before the first user traverses the given geofence associated with the retrieved point of interest.” (See Jain [0074] disclosing generating a notification area around a target geofence, the notification area outside of the geofence and therefore generating a notification prior to traversing it.).
Jain discloses all of the elements of claim 20 except “applying a trained machine learning model to the current location and the current time to predict a given geofence of the plurality of geofences that will be traversed by the first user at a future time, the machine learning model being trained to establish a relationship between travel times and paths of at least the first user and a set of geofences of the plurality of geofences that is traversed by the paths during the travel times;”, “the trained machine learning model being trained by performing training operations comprising: accessing a set of training data comprising a given navigation path of a given user, a travel time of the given navigation path and one or more geofences associated with the given navigation path at the travel times;”, “applying a neural network to the set of training data to extract one or more features from the set of training data;”, “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;”, “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;”, & “and updating parameters of the neural network based on the difference;” In particular, Jain does not disclose a trained machine learning model, but does disclose considering travel history for path prediction, and determining candidate geofences for the predicted path. (See Jain [0041] disclosing path prediction on the basis of user history, [0075] disclosing path prediction on the basis of a predicted mode of travel, & [0098]- [0099] disclosing path prediction and calculating a time to reach on the basis of a predicted path.).
Liang discloses “applying a trained machine learning model to the current location and the current time to predict a given geofence of the plurality of geofences that will be traversed by the first user at a future time, the machine learning model being trained to establish a relationship between travel times and paths of at least the first user and a set of geofences of the plurality of geofences that is traversed by the paths during the travel times;”, “the trained machine learning model being trained by performing training operations comprising: accessing a set of training data comprising a given navigation path of a given user, a travel time of the given navigation path and one or more geofences associated with the given navigation path at the travel times;”, “applying a neural network to the set of training data to extract one or more features from the set of training data;”, “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;”, “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;”, & “and updating parameters of the neural network based on the difference;” (See Liang Fig. 11, Chars. 1170 & 1180, Abstract disclosing an off-line and on-line prediction models, which train a prediction model offline on the basis of location history and use the model online in real time to predict geofences a traveler will encounter. & Col. 3, L. 8-13 “As shown in FIG. 1, certain embodiments of the present disclosure provide a location prediction system 100 coupled to a packet-based network for predicting the probabilities of one or more mobile devices communicating with the packet-based network to be at certain locations within certain time frames.”).
Liang discloses “applying a trained machine learning model to the current location and the current time to predict a given geofence of the plurality of geofences that will be traversed by the first user at a future time, the machine learning model being trained to establish a relationship between travel times and paths of at least the first user and a set of geofences of the plurality of geofences that is traversed by the paths during the travel times;” (See Liang Fig. 11, Chars. 1170 & 1180, Abstract disclosing an off-line and on-line prediction models, which train a prediction model offline on the basis of location history and use the model online in real time to predict geofences a traveler will encounter. & Col. 3, L. 8-13 “As shown in FIG. 1, certain embodiments of the present disclosure provide a location prediction system 100 coupled to a packet-based network for predicting the probabilities of one or more mobile devices communicating with the packet-based network to be at certain locations within certain time frames.”).
Liang discloses “applying a neural network to the set of training data to extract one or more features from the set of training data;” (See Liang Col. 16-17 L. 64-67 & 1-7 disclosing training of both the off-line and on-line prediction models. The on-line prediction model may be trained via a neural network.).
Liang discloses “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;” (See Liang Col. 9 L. 53-64 disclosing estimating a location of a mobile device in via a location module, and a geo-fencing module queries the data to determine one or more geo-places included in the database. The location module, is a part of system 100, which includes the on-line prediction model, which may be a neural network.).
Liang discloses “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;” (See Liang Col. 5, L. 11-30 disclosing processing of raw data, by system 100, to generate off-line and on-line location prediction models. The on-line real-time location prediction of a mobile device is trained off-line using a combination of the real-time data from the mobile device and off-line prediction results. That is, the training refines the estimated location prediction results on the basis of the actual location of the mobile device, the feature spaces providing the location data including geo-block information, see Col. 3, L. 38-41. If a difference ).
Liang discloses “and updating parameters of the neural network based on the difference;” (See Liang Col. 5, L. 11-30 disclosing processing of raw data, by system 100, to generate off-line and on-line location prediction models. The on-line real-time location prediction of a mobile device is trained off-line using a combination of the real-time data from the mobile device and off-line prediction results. That is, the training refines the estimated location prediction results on the basis of the actual location of the mobile device, the feature spaces providing the data including geo-block information, see Col. 3, L. 38-41).
Jain and Liang are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Liang and provide a neural network for path prediction refinement of a machine learning model, providing location-based predicting path of a user and the geofences they may encounter to accurately predict a point of interest. Doing so provides a model known in the art for location-based ad content, advantageously provided to facilitate & improve group-based recommendations and ad engagement on a messaging client application by improving relevancy through path prediction with a neural network and a trained machine learning model.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et. al. (U.S. Publication No. 2019/0098448) in view of Liang et. al. (U.S. Patent No. 10349208 B1) in further view of DeLuca et. al. (U.S. Publication No. 2018/0121956).
Regarding claim 3
Jain discloses all of the elements of claim 3 except “The method of claim 2 further comprising: causing presentation of a graphical user interface comprising the map to on a merchant device;”, “receiving input from the merchant device that draws a shape on the map around an establishment of the merchant, the shape being smaller than a first threshold size;”, “receiving a selection of an option to upgrade access to the graphical user interface;”, & “and in response to receiving the selection of the option, enabling the merchant device to increase a size of the shape beyond the first threshold size up to a second threshold size”.
DeLuca discloses “The method of claim 2 further comprising: causing presentation of a graphical user interface comprising the map to on a merchant device;” (See DeLuca [0041] disclosing optionally displaying a geofence on a map, delivered to an authorized user. The authorized user is a merchant.).
DeLuca discloses “receiving input from the merchant device that draws a shape on the map around an establishment of the merchant, the shape being smaller than a first threshold size;” (See DeLuca [0041] disclosing allowing the authorized user to draw a shape of a geofence on the map. [0024] discloses that the geofence boundary may correspond to a threshold size corresponding to computational resources. An initial geofence may be defined in some predetermined area based on range, see [0045].).
DeLuca discloses “receiving a selection of an option to upgrade access to the graphical user interface;” (See DeLuca [0061] disclosing a subscription-based approach to enabling a consumer to participate in the dynamic geofencing application.).
DeLuca discloses “and in response to receiving the selection of the option, enabling the merchant device to increase a size of the shape beyond the first threshold size up to a second threshold size” (See DeLuca [0047] disclosing allowing the authorized user to select predefined geofence 510, Fig 5B., which is larger than predefined geofence 560.).
Jain and DeLuca are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of DeLuca and provide a neural network for path prediction refinement of a machine learning model, providing location-based predicting path of a user and the geofences they may encounter to accurately predict a point of interest. Doing so provides a model known in the art for location-based ad content, advantageously provided to facilitate & improve group-based recommendations and ad engagement on a messaging client application by improving relevancy through path prediction with a neural network and a trained machine learning model.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et. al. (U.S. Publication No. 2019/0098448) in view of Liang et. al. (U.S. Patent No. 10349208 B1) in further view of Tuukkanen (U.S. Publication No. 2013/0253833).
Regarding claim 17
Jain discloses all of the elements of claim 17 except “The method of claim 1, further comprising: determining a mode of transportation for the first user, and selecting an advertisement from a plurality of advertisements for the point of interest for inclusion in the notification based on the mode of transportation of the first user,”, & “such that a first advertisement is included in the notification in response to determining that the mode of transportation is a first type and a second advertisement is included in the notification in response to determining that the mode of transportation is a second type”. 
Tuukkanen discloses “The method of claim 1, further comprising: determining a mode of transportation for the first user, and selecting an advertisement from a plurality of advertisements for the point of interest for inclusion in the notification based on the mode of transportation of the first user,” (See Jain [0042], disclosing adapting content items of the basis of a determined travel modality, specifying a mode of transport. Further see [0043] discloses for example an advertisement for a train snack shop delivered as a content item directed to a train mode of transportation.).
Tuukkanen discloses “such that a first advertisement is included in the notification in response to determining that the mode of transportation is a first type and a second advertisement is included in the notification in response to determining that the mode of transportation is a second type” (See [0043] discloses for example an advertisement for a train snack shop delivered as a content item directed to a train mode of transportation. Further see [0077] for example disclosing content delivered to a device when a detected travel modality corresponds to a car, the content different than the content delivered to a traveler via public transportation for example, [0042].).
Jain and Tuukkanen are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Tuukkanen and provide a method of delivering targeted advertisements to a mobile device on the basis of a detected mode of transportation. Doing so provides a known method in the art for location-based ad content, advantageously provided to facilitate & improve travel-based recommendations and ad engagement on a messaging client application by improving relevancy through mode of transport detection.
Claims 7, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et. al. (U.S. Publication No. 2019/0098448) in view of Liang et. al. (U.S. Patent No. 10349208 B1) in further view of Pittman et. al. (U.S. Publication No. 2016/0148267).
Regarding claim 7
Jain discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein the notification identifies the point of interest and includes a recommendation or coupon for the point of interest.”
Pittman discloses “The method of claim 1, wherein the notification identifies the point of interest and includes a recommendation or coupon for the point of interest.” (See Pittman [0055] “The difference in traffic pattern and routes can be used to make the determination of which MCD 102 to target for shopping advertisements, compared to the MCDs 102 to target for lunch advertisements or coupons for places they frequent often.”).
Jain and Pittman are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Pittman, and provide recommendations or coupons as content to send to a target traversing a path to a point of interest. Doing so provides a strategy known in the art for targeted location-based ad content, advantageously provided to facilitate & improve recommendation and coupon based ad engagement. 
Regarding claim 16
Jain discloses “The method of claim 1, wherein the notification is a first notification customized for an individual user visiting the retrieved point of interest, further comprising: determining a path traversed by the first user based on the current location and the current time;” (See Jain [0075] “The time to reach module 124 generates the predicted travel path 416 based on a determined mode of travel and the possible paths for the determined mode of travel. For example, a user on a bike has different possible travel paths than a user riding a train. Thus, the predicted travel path can be longer than a straight line between the client system (e.g., system 102 in FIG. 1) and the respective geo-fence boundary (e.g., when a straight line path traverses an obstacle that the user cannot, in real life, traverse, such as a building or a mountain when travelling by car).”).
Jain discloses all of the elements of claim 1 and further discloses all of the elements of the claim 16 except “predicting that a second user will traverse the path together with the first user based on determining that the second user was within a threshold distance of the first user when the first user previously traversed the path;” & “and selecting a second notification relating to the retrieved point of interest for presentation to the first user and the second user, the different notification being customized for a group of users vising the point of interest.”
Pittman discloses “predicting that a second user will traverse the path together with the first user based on determining that the second user was within a threshold distance of the first user when the first user previously traversed the path;” (See Pittman [0004] “In one embodiment, a method can include: analyzing the travel data for the first MCD with travel data from other MCDs; determining one or more travel data groups; and grouping the first MCD with one or more other MCDs into one or more data groups.” & [0008] “In one embodiment, the method can include identifying one or more common characteristics of the travel data for a first plurality of the MCDs; and grouping the first plurality of MCDs into a group.”).
Pittman discloses “and selecting a second notification relating to the retrieved point of interest for presentation to the first user and the second user, the different notification being customized for a group of users visiting the point of interest.” (See Pittman [0010] “In one embodiment, the method can include identifying a targeted advertisement for the group; determining a common travel pattern for the group; and providing the advertisement at a location in the common travel pattern for the group. In one aspect, the group travels past a common location during the travel pattern, and the advertisement is provided at that common location.”).
Jain and Pittman are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Pittman, and provide notifications as content to send to targets traversing a path together to a point of interest. Doing so provides a strategy known in the art for targeted location-based ad content, advantageously provided to facilitate & improve group-based recommendations and ad engagement on a messaging client application.  
Regarding claim 18
Jain discloses all of the elements of claim 18 except “The method of claim 16, wherein: the second notification includes a first type of content in response to determining that the first and second users are part of a same family;” & “and the second notification includes a second type of content, different from the first type of content, in response to determining that the first and second users are coworkers.”
Pittman discloses “The method of claim 16, wherein: the second notification includes a first type of content in response to determining that the first and second users are part of a same family;” (See Pittman [0093] “The association of characteristics based on demographics of home, work, or the like can be used to determine spending habits or targeted advertisements. The information can be used to identify groups of associated people who live, work, and/or play in similar locations.”).
Pittman discloses “and the second notification includes a second type of content, different from the first type of content, in response to determining that the first and second users are coworkers.” (See Pittman [0069] “In one embodiment, the system can partition MCDs into groups with similar behaviors. The groups can be employees, visitors, tourists, residents, or any other similarity. The groups can also be the MCDs that are determined to travel in a particular route at a similar time during the same days of the week, such as the rush hour commute.”).
Jain and Pittman are analogous art, because they are in the same field of endeavor, location-based services. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Jain to incorporate the teachings of Pittman, and provide notifications as content to send to targets, specifically family (live together) or coworkers (employees) traversing a path together to a point of interest. Doing so provides a strategy known in the art for targeted location-based ad content, advantageously provided to facilitate & improve group-based recommendations and ad engagement on a messaging client application.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Regarding applicants arguments directed to claim 1, 19 and 20.
Liang discloses “estimating, by the neural network, one or more geofences traversed by the given navigation path of the set of training data;” (See Liang Col. 9 L. 53-64 disclosing estimating a location of a mobile device in via a location module, and a geo-fencing module queries the data to determine one or more geo-places included in the database. The location module, is a part of system 100, which includes the on-line prediction model, which may be a neural network.).
Liang discloses “computing a difference between the estimated one or more geofences and the one or more geofences associated with the given navigation path of the set of training data;” (See Liang Col. 5, L. 11-30 disclosing processing of raw data, by system 100, to generate off-line and on-line location prediction models. The on-line real-time location prediction of a mobile device is trained off-line using a combination of the real-time data from the mobile device and off-line prediction results. That is, the training refines the estimated location prediction results on the basis of the actual location of the mobile device, the feature spaces providing the location data including geo-block information, see Col. 3, L. 38-41. If a difference ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664